Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			DETAILED OFFICE ACTION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means" or “step" or a term used as a substitute for “means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the
claimed function;
(B)    the term '‘means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for (e g. “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means" or “step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C, 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,

Claim limitations in this application that use the word “means" (or “step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means" (or “step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “output device.”
Because this/these claimed limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-
AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation^) recite(s) 
Claim element, control device, is means (or step) plus function limitation that invoke 35 U.S.C. 112 (f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  For instance there is no description of a corresponding structure, material, or acts for performing the functions of: controlling movement of the image-capturing device, instructing the control target device to perform the process associated with the condition in an area based on the acquired position data, which would be required to support the claimed specialized functions.
Applicant is required to:
(a)    Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
 (a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable non-transitory storage medium storing a vehicle control program, the vehicle control program causing a control computer of a vehicle…to perform…” the steps of “executing…” and “outputting request information,” however, the vehicle control program is not executed by one or more computers for carrying out the claimed steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsumoto (US 2017/0008557 A1).

Since the control gain Klka is reduced in step (600) lately after the selection switch (70) is switched from on to off in step (150), Mitsumoto suggests the control gain Klka is set lower in a predetermined time after the time the operation of the switch (70) is switched from on to off.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle steering control device for the advantage of preventing the vehicle at risk that the traveling behavior of vehicle 
Regarding claim 2, as presented herein above, electronic control device (16) coupled to the selection switch (70) so that the automated driving mode is switched to a manual driving mode (abstract; see at least paragraphs 0056), wherein when the steering mode is switched from the automatic steering mode to the manual steering mode, the rudder angle control device gradually reduces a control gain Klka of the automatic steering mode (abstract; paragraphs 0118, and 0119).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mitsumoto (US 2017/0008557 A1) and in view of Torii et al. (herein after “Torii”) (US 2017/0144568 A1).
Mitsumoto, the vehicle velocity sensor (66) that the vehicle velocity, and the steering angle sensor (60) that detects a rotation angle of the upper steering shaft.  However, none of the controller described by Mitsumoto is configured to set the predetermined period to be variable on the basis of the state of the vehicle occupant that is detected by the detector.  
Torii a typical control system for a vehicle in which when one hand of the driver grip an object different from the steering wheel, the period in which the switching from the automated driving mode to the manual driving mode is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle steering control device as taught by Mitsumoto to include the teachings as taught by Torri for the advantage of .
Allowable Subject Matter
The patent application publication No. US 2017/0008557 A1 (Mitsumoto reference) is the most relevant prior art of record.  Mitsumoto is directed to a vehicle steering control device, in which a steering mode is switched between a manual steering mode which controls a rudder angle of the steered wheel and an automated steering mode which calculates a target rudder angle of said steered wheel and controls said rudder angle of the steered wheel.  As illustrated in Mitsumoto, when the steering mode is switched from the automatic steering mode to the manual steering mode, the rudder angle control device gradually reduces a control gain when operating position of the steering input device is changed by a driver.  Mitsumoto is not teaching or even suggesting “the switching controller is configured to set the control gain in the predetermined period to be the same as the control gain in a period other than the predetermined period when the automated driving by the automated driving controller ends according to a specific reason and is switched to the manual driving.”  Mitsumoto is not teaching or even suggesting the features of “the switching controller is configured to, in the predetermined period, set the control gain in a case in which an operation amount on the driving operator is equal to or smaller than a predetermined operation amount to be lower than a control gain in a case in which the operation amount on the driving operator exceeds the predetermined operation amount.”  In Mitsumoto, when the steering mode is switched from the automatic steering mode to the manual steering mode, control gain Klka of the automatic steering mode is reduced.  
For at least the reason set forth above, claims 3, 4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Examiner’s Comments regarding another relevant Prior Art 

	The Patent application publication No. US 2017/0008522 A1 (Sato reference) is directed to a vehicular control system that is configured to switch between an automated driving mode and a manual driving mode.  Sato is another relevant prior art of record, cited in PTO-892.  However, Sato reference is not applicable in the current rejection.  In Sato the HMI (7) is an interface that can be able to output and input information between the driver of the vehicle and the automated driving system of the vehicle.  The HMI (7) is provided with a display panel for displaying image information to the driver, a speaker to providing voice output, and operation buttons or touch panel for the driver to input instructions.  The vehicular control system includes a main control unit that is configured to generate running paths which show changes along with time, determining a driving scene of the vehicle based on the surrounding of the vehicle which is detected by the external sensor, and switching the driving mode of the vehicle between the automated driving mode and the manual driving mode.  Sato is not teaching “a switching controller…sets a control gain for the operation performed on the 
					Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3662